t c memo united_states tax_court gloria ann house petitioner v commissioner of internal revenue respondent docket no filed date gloria ann house pro_se trevor t wetherington for respondent memorandum opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 1all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and an accuracy-related_penalty in the amount of dollar_figure following a concession the issue for decision is whether petitioner must include in her income a cash award received from wayne state university during that year background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference at the time the petition was filed petitioner resided in detroit michigan during petitioner was employed as a professor by wayne state university the university her wages from such employment for that year were dollar_figure she was the recipient of the wayne state university president's award for excellence in teaching along with the professional distinction and honor resulting from the award petitioner received dollar_figure in cash from the university in in addition to her wages the proceeds of the award were paid directly to petitioner and not to an entity designated by her in connection with the award petitioner received a form_1099 from the university reflecting the dollar_figure payment from 2respondent has conceded the sec_6662 accuracy-related_penalty imposed for which there were no withholdings on line of her federal_income_tax return petitioner made the following notation scholarly prize-nontaxable and see attached form_1099 although petitioner disclosed the receipt of the dollar_figure award on her return she did not include any portion of it in her income for that year in the notice_of_deficiency upon which this case is based respondent determined that petitioner must include the entire dollar_figure award in her income and computed the deficiency here in dispute accordingly discussion respondent's determination having been made in a notice_of_deficiency is presumed correct and petitioner bears the burden of proving such determination erroneous rule a 290_us_111 sec_61 provides in general that gross_income means all income from whatever source derived sec_61 specifically sec_74 provides that gross_income includes amounts received as prizes_and_awards an exception to the provisions of sec_74 is provided in sec_74 which provides gross_income does not include amounts received as prizes_and_awards made primarily in recognition of religious charitable scientific educational artistic literary or civic_achievement but only if-- the recipient was selected without any_action on his part to enter the contest or proceedings the recipient is not required to render substantial future services as a condition to receiving the prize or award and the prize or award is transferred by the payor to a governmental_unit or organization described in paragraph or of sec_170 pursuant to a designation made by the recipient all three of the above conditions must be met in order for a taxpayer to exclude from income an amount received as an award that would otherwise be includable in income pursuant to sec_74 without discussing the conditions set forth in paragraphs and of sec_74 it is clear that petitioner failed to satisfy the condition set forth in paragraph the university paid the dollar_figure directly to petitioner a fact that petitioner does not dispute even though petitioner admits that she failed to satisfy the condition set forth in sec_74 she contends that because the university failed to withhold any taxes from the award payment the amount received as an award does not constitute income to her and therefore need not be included in the income she reported on her return the university's failure to withhold federal income taxes from the award payment however has no effect on the operation of sec_61 and sec_74 that as discussed above require petitioner to include the proceeds of the award in her income see 810_f2d_19 2d cir fawcett v commissioner tcmemo_1975_271 3the exception provided in sec_74 has no application in this case we have considered petitioner's other arguments in support of her position and find them to be without merit accordingly respondent's determination is sustained to reflect the concession of the parties in this matter decision will be entered for respondent with respect to the deficiency and for petitioner with respect to the sec_6662 penalty
